Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. Patent # 7581764) in view of Chen (U.S. PG Pub # 20160258534).

Regarding claim 1, Ishihara discloses a gasket (fig 14) comprising:

a pair of tubular press-fitting portions (as seen in examiner annotated fig 14 below) provided at both sides in an axial direction (as seen in examiner annotated fig 14 below), for connecting flow passage holes (5, 8) formed in two fluid devices (3, 4), respectively, and configured to be press-fitted into tubular sealing grooves formed (as 

a sealing peripheral surface configured to come into close contact with an outer peripheral surface of the sealing groove to exert a sealing function is formed in an outer peripheral surface of each of the press-fitting portions (surfaces of press-fitting portions seal against surfaces of sealing grooves as seen in examiner annotated fig 14 below), and

Ishihara does not disclose a groove portion is formed on an outer peripheral surface of the gasket such that, in a state where either one press-fitting portion of the pair of press-fitting portions is press-fitted into the sealing groove of the fluid device, at least a part of the groove portion is open axially outward of the end surface of the fluid device.
However, Chen teaches a groove portion is formed on an outer peripheral surface of the gasket (groove in 104, fig 2B) such that, in a state where either one press-fitting portion of the pair of press-fitting portions is press-fitted into the sealing groove of the fluid device, at least a part of the groove portion is open axially outward of the end surface of the fluid device (groove of 104 open outwardly of end surface of the fluid device, fig 2B).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the groove portion of Chen on the outer peripheral surface Ishihara so that the groove provides flexibility to the flange of the gasket.

    PNG
    media_image1.png
    725
    780
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Ishihara and Chen discloses the gasket, wherein a groove width, in the axial direction, of the groove portion is set within a range of a length in the axial direction between the sealing peripheral surfaces of the pair of press-fitting portions (groove of Chen within the length between the surfaces of press-fitting portions of Ishihara).

Regarding claim 3, the combination of Ishihara and Chen discloses the gasket, wherein a groove depth, in a radial direction (groove depth of Chen), of the groove portion is set such that a thickness, in the radial direction, of the gasket at a bottom surface of the groove portion is equal to or greater than a thickness, in the radial direction, of each press-fitting portion (thickness of gasket of Ishihara at the bottom surface of groove portion of Chen is greater than that of the press-fitting portion of Ishihara). 

Regarding claim 4, the combination of Ishihara and Chen discloses the gasket, wherein the groove portion is formed such that an entirety thereof is open between the end surfaces of the fluid devices in a state where the pair of press-fitting portions are press-fitted into the sealing grooves of the fluid devices, respectively (Chen groove portion open between the end surfaces of the fluid device of Ishihara).

Regarding claim 5, the combination of Ishihara and Chen discloses a flow passage connector structure comprising:

the gasket for connecting flow passage holes formed in two fluid devices, respectively (Ishihara gasket connecting 5 and 8); and

a pair of tubular sealing grooves which are formed, radially outward of the flow passage holes, on end surfaces of the fluid devices, respectively, and into which the .

Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Jansson (U.S. Patent # 10001234).


Regarding claim 6, Ishihara discloses a gasket (81, fig 14) for connecting flow passage holes (5, 8) formed in two fluid devices (3, 4), respectively, the gasket comprising:

an annular main body portion (as seen in examiner annotated Ishihara fig 14 below) ;

a pair of radially inner press-fitting portions (as seen in examiner annotated Ishihara fig 14 below) projecting axially outward from radially inner sides of both end portions, in an axial direction, of the main body portion, respectively (as seen in examiner annotated Ishihara fig 14 below), and configured to be press-fitted into radially inner sealing grooves formed at connection end portions of the flow passage holes of the fluid devices, respectively (as seen in examiner annotated Ishihara fig 14 below); and



Ishihara does not disclose an annular depression portion is formed on at least a part of an outer peripheral surface of the main body portion.
However, Jansson teaches an annular depression portion (groove on the outer peripheral surface of 14, fig 5) is formed on at least a part of an outer peripheral surface of the main body portion (groove on the outer peripheral surface of 14, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the depression portion of Jansson on the outer peripheral surface of the gasket of Ishihara so that the groove provides flexibility to the flange of the gasket.


Regarding claim 7, the combination of Ishihara and Jansson discloses the gasket, wherein



the depression portion is also formed on another part of the outer peripheral surface of each of the radially outer press-fitting portions (Jansson groove portion).

Regarding claim 8, the combination of Ishihara and Jansson discloses the gasket, wherein the depression portion is formed by a concave curved surface (Jansson concave curved surface of groove portion).

Regarding claim 9, the combination of Ishihara and Jansson discloses a flow passage connector structure comprising:

the gasket for connecting flow passage holes formed in two fluid devices, respectively (Ishihara gasket between 5 and 8);

a pair of radially inner sealing grooves which are formed at connection end portions of the flow passage holes of the fluid devices, respectively, and into which the respective radially inner press-fitting portions of the gasket are press-fitted (as seen in examiner annotated Ishihara fig 14 below); and

.

    PNG
    media_image1.png
    725
    780
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675